Citation Nr: 0014327	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-06 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for a 
right knee disorder; a low back disorder; a kidney disorder, 
claimed as hematuria; a prostate disorder; a lung disorder; 
and migraine headaches.

2.  Entitlement to an increased evaluation for the scar from 
a ganglionectomy of the left wrist (minor), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1963 to March 
1965.

The current appeal arose from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO denied reopening the 
claims of entitlement to service connection for a right knee 
disorder; a low back disorder; a kidney disorder, claimed as 
hematuria; a prostate disorder; a lung disorder; and migraine 
headaches and continued the noncompensable evaluation for the 
scar from a ganglionectomy of the left wrist.

In January 1998, the RO granted a 10 percent disability 
evaluation for the scar from a ganglionectomy of the left 
wrist, effective March 18, 1997.  The RO noted that this was 
a full grant of benefits.  The Board of Veterans' Appeals 
(the Board) disagrees.  The appellant is generally presumed 
to be seeking the maximum available by law, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).

In December 1999, the RO affirmed the determination that the 
appellant had not submitted new and material evidence to 
reopen the claims of entitlement to service connection for a 
right knee disorder; a low back disorder; a kidney disorder, 
claimed as hematuria; a prostate disorder; a lung disorder; 
and migraine headaches.





The appellant presented oral testimony before the undersigned 
Member at a video conference Board hearing held in May 2000.


FINDINGS OF FACT

1.  The RO denied reopening the claims of entitlement to 
service connection for a right knee disorder; a low back 
disorder; a kidney disorder, claimed as hematuria; a prostate 
disorder; a lung disorder; and migraine headaches when it 
issued an unappealed rating decision in March 1995.

2.  Evidence submitted since the March 1995 rating decision 
does not bear directly or substantially upon the issues of 
entitlement to service connection for a low back disorder; a 
kidney disorder, claimed as hematuria; a prostate disorder; 
and migraine headaches, is either cumulative or redundant, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claims.

3.  Evidence submitted since the March 1995 rating decision 
bears directly or substantially upon the issues of 
entitlement to service connection for a right knee disorder 
and a lung disorder and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

4.  The claims of entitlement to service connection for a 
right knee disorder and a lung disorder are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.

5.  The scar from a ganglionectomy of the left wrist is 
currently manifested by a tender and painful scar.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final March 1995 rating 
decision, wherein the RO denied reopening the claims of 
entitlement to service connection for a low back disorder; a 
kidney disorder, claimed as hematuria; a prostate disorder; 
and migraine headaches is not new and material, and the 
appellant's claims for these benefits have not been reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (1999).

2.  Evidence received since the final March 1995 rating 
decision, wherein the RO denied reopening the claims of 
entitlement to service connection for a right knee disorder 
and a lung disorder is new and material, and the appellant's 
claims for these benefits have been reopened. 38 U.S.C.A. §§ 
5104, 5108, 7105(c);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103.

3.  The claims of entitlement to service connection for a 
right knee disorder and a lung disorder are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The criteria for an evaluation in excess of 10 percent 
for the scar from a ganglionectomy of the left wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence-Factual Background

The evidence which was of record at the time of the March 
1995 rating decision, wherein the RO denied reopening the 
previously denied claims of entitlement to service connection 
for a right knee disorder; a low back disorder; a kidney 
disorder, claimed as hematuria; a prostate disorder; a lung 
disorder; and migraine headaches is reported, in pertinent 
part, below.

Service medical records reveal that in April 1963, the 
appellant was seen three times with complaints of pain in his 
right knee.  He was treated with hot packs and an ace 
bandage.  In May 1963, the appellant complained of pain in 
his right knee.  X-rays taken at that time of the right knee 
were negative.  No diagnosis was entered.

In July 1963, the appellant was seen for bronchitis and 
pharyngitis.  In February 1964, the appellant was treated for 
an upper respiratory infection and acute tonsillitis.  A 
chest x-ray taken on February 3, 1964, disclosed prominent 
markings and an infiltrate in the left lower lobe 
posteriorly, which was diagnosed as pneumonitis.  A chest x-
ray taken on February 5, 1964, was interpreted as being 
unchanged from the one taken on February 3, and revealed 
posterior basilar left lower lobe pneumonitis.  A chest x-ray 
taken one week later was clear, as was one taken in March 
1964.

In February 1965, the appellant complained of dizziness, 
headaches, and aches.  The impression was that he had the 
flu.

In February 1965, a report of medical examination revealed 
that clinical evaluations of the appellant's head, lungs, 
spine and other musculoskeletal system, and endocrine system 
were normal.  Clinical evaluation of the appellant's 
genitourinary system was abnormal.  The examiner stated 
"Hematuria??" and noted that the hospitalization summary 
report should be reviewed.

In March 1965, the appellant was admitted for evaluation of 
possible renal disease.  The appellant reported that when he 
had been 12 or 13 that he had developed gross hematuria.  He 
denied that he had had any pain associated with this and that 
he had been told that he had passed a kidney stone.  He 
stated that he had been hospitalized at that time and had 
been informed that his kidney had been nonfunctional.  The 
appellant reported that he was supposed to undergo surgery at 
that time, but did not.  Instead, he had undergone an 
intravenous pyelogram, cystoscopy, and retrograde urography.  
He stated that between 1957 and 1962, he had intermittent 
hematuria.


The hospitalization summary report revealed that the 
appellant had been asymptomatic.  The examiner noted that a 
letter from the appellant's private physician had 
corroborated the appellant's report of the history.  He 
stated that the private physician reported the findings that 
had been shown at that time and stated that it was his 
impression that the appellant had had urinary tract 
tuberculosis.

The appellant underwent testing at the time of the March 1965 
hospitalization.  Following the additional testing, the 
examiner stated that it had appeared clear that there was no 
medical disease of the kidney which had caused the previous 
signs of hematuria and that the urologist had felt that there 
was no urological problem to account for the appellant's 
previous problem.

Additionally, the examiner noted that although a chest x-ray 
had been read by a radiologist as being suggestive of 
fibrocystic disease and possibly bronchiectasis, he found 
that careful review of the appellant's history with careful 
physical examination of the chest revealed nothing to suggest 
either acute, subacute, or chronic pulmonary disease.  Thus, 
he stated that the x-ray interpretation was not further 
investigated.

The final diagnosis was "Observation, medical for hematuria, 
no disease found."

In October 1965, the RO denied entitlement to service 
connection for a right knee disorder.  The RO stated that 
there was no current right knee disability for which service 
connection could be granted.  The appellant did not appeal 
that rating decision within one year, and it became final.

A July 1971 VA hospitalization summary report shows the 
appellant had been treated for a ganglion cyst on the left 
wrist and had undergone a circumcision.


In July 1973 the appellant reported right knee pain.  He 
stated that he had injured his right knee in service and that 
it had been bothering him ever since.  The examiner did not 
find any significant findings as to the right knee and 
entered a diagnosis of right knee pain.

Private medical records in August 1973 revealed that the 
appellant had recently started driving a bus and complained 
that he had to maintain his right knee in a flexed position 
all the time.  He stated that his right knee had been 
irritating him and had caused pain.  On examination, there 
was full range of motion, intact ligaments, and no effusion.  
There was mild tenderness behind the patella, but no 
patellofemoral crepitus or pain with quadriceps muscle 
contraction.  An x-ray taken of the right knee at that time 
was negative.  The impression was knee strain.

In December 1973 the appellant reported low back pain as a 
result of having moved a tire.  The examiner entered a 
diagnosis of lumbosacral strain.  

In January 1974 the RO denied entitlement to service 
connection for a low back disorder, headaches, and hematuria.  
The RO stated that the appellant had not brought forth 
evidence of a current low back disorder or current headaches 
and that the evidence did not establish chronic hematuria.  
The appellant did not appeal that rating decision within one 
year, and it became final.

An April 1974 VA examination report shows the examiner 
recorded medical findings and noted that x-rays were 
negative.  The diagnosis was that the right knee revealed no 
residuals of disease or injury.

In May 1974 the RO denied reopening the claim of entitlement 
to service connection for a right knee disorder.

In July 1974 the appellant reported that he had been hit in 
the head and complained of dizziness, fever, rapid pulse, and 
headache.

In July 1974 the RO denied reopening the claims for 
entitlement to service connection for a right knee disorder 
and a kidney disorder.  The RO also denied entitlement to 
service connection for a lung disorder and a prostate 
disorder, stating that the appellant had not brought forth 
evidence of current lung and prostate disabilities.

A September 1981 x-ray of the right knee revealed no definite 
abnormality.

In September 1984 the RO denied reopening claims of 
entitlement to service connection for a right knee disorder, 
a back disorder; a lung disorder; a prostate disorder, 
hematuria, and migraine headaches.  The appellant appealed 
the decision to the Board.

In an April 1985 letter a private physician stated that the 
appellant had given him a history of several injuries his 
right knee in service and one injury to his back in service.  
He examined the appellant's right knee and stated that the he 
could not account for the appellant's complaints with 
objective findings.  As to the back, he stated that x-rays of 
the lumbosacral spine revealed severe rotoscoliosis in the 
lumbar area.  He did not enter a diagnosis related to the 
appellant's back.

The appellant presented sworn testimony at an RO hearing in 
June 1985.  The appellant stated that he had been treated for 
headaches while in Korea and following his discharge from 
service.  He stated that he had been treated for pneumonia as 
well while in service, but noted that he had not been treated 
for a lung disorder following service.  The appellant 
testified that his right knee had begun bothering him in 
service and that it continued to bother him.

In May 1986 the Board denied entitlement to service 
connection for a right knee disorder; a prostate disorder, 
migraine headaches, hematuria, and a back disorder.  The 
Board remanded the claim of entitlement to service connection 
for a lung disorder for additional development.  

As to the adjudicated claims, the Board stated that the 
appellant had not presented a chronic right knee disability, 
chronic hematuria, chronic migraine headaches, a chronic 
prostate disorder, or a chronic back disorder.  That decision 
(but not the remand portion) is final.

A February 1987 VA examination report shows the veteran 
reported that he had had multiple episodes of pneumonia, 
which began in service.  He stated that he could not blow out 
a candle, but that he could climb a flight of stairs without 
stopping.  The examiner reported the physical findings.  A 
chest x-ray revealed no significant abnormality, except for 
concavity of the lower margins of the thoracic spine.  It was 
the examiner's opinion it was doubtful that the appellant had 
a lung disease of an obstructive or restrictive type.  
Additionally, the examiner entered a diagnosis of tension 
headaches.

In September 1986 the Board denied entitlement to service 
connection for a lung disorder.  The Board determined that 
the appellant had not brought forth evidence of a chronic 
lung disorder.  That decision is final.

A March 1987 pulmonary function test revealed mild 
obstructive lung disease.

Private medical records dated from May 1993 to June 1993 
revealed that the appellant had undergone a lumbar 
laminectomy with excision of a disc.

In March 1995 the RO denied reopening the claims of 
entitlement to service connection for a right knee disorder, 
back disorder, hematuria; a prostate disorder; a lung 
disorder; and migraine headaches.  The RO stated that new and 
material evidence had not been submitted to reopen any of the 
claims.  It noted that although the appellant had submitted 
evidence of a lumbar laminectomy, the medical records had 
shown that it was the result of an accident that had occurred 
three years prior, which was not related to service.


In May 1996 the appellant submitted what appeared to be a 
notice of disagreement with the March 1995 rating decision; 
however, that was beyond the one-year period to appeal the 
March 1995 rating decision.  Thus, the March 1995 rating 
decision became final.

Evidence associated with the claims file since the March 1995 
rating decision is described below.

VA outpatient treatment reports dated from September 1972 to 
November 1996 show treatment for various complaints.  The 
relevant treatment reports reveal that the appellant was seen 
in February 1986 with complaints of right knee pain.  The 
examiner stated that x-rays of the right knee revealed mild 
degenerative joint disease and no other changes.  The 
diagnosis was mild degenerative joint disease.

In October 1981 the appellant reported blurred vision.  He 
also reported headaches, which he stated had begun 30 years 
before.  The examiner stated that examination of cranial 
nerves II through XII was within normal limits.  Cerebellar 
examination was within normal limits.  The assessment was 
headaches, mixed tension-vascular.

The remainder of the VA outpatient treatment reports are 
either duplicative or not relevant to the appellant's claims.

Private medical records, dated from April 1990 to December 
1996, reveal treatment for the appellant's lumbar spine and 
for other complaints not related to the issues on appeal.

A December 1997 VA examination report shows no clinical 
findings related to the issues as to new and material 
evidence.

An April 1998 private medical record shows the appellant 
complained of back pain, right knee pain, and left wrist 
pain.  The examiner recorded, "All of these pains originally 
started in 1963 when he was in the military and he sustained 
injuries to those areas in training maneuvers."  

The examiner stated that x-rays of the right knee were 
unremarkable and that x-rays of the lumbar spine revealed a 
lumbar scoliosis with a convexity to the right side.  The 
impressions were right knee strain and lumbar scoliosis and 
degenerative disc disease.

In May 1998 the appellant was seen again by the private 
physician.  She stated that x-rays of the right knee were 
normal.  The impression was right knee pain.

An October 1999 VA examination report shows the veteran 
reported that he had quit smoking in 1978 after having smoked 
for 15 to 20 years.  He reported that he had trouble 
breathing.  The examiner noted that the appellant had not 
been very descriptive of his breathing problems.  He examined 
the appellant and stated that auscultation of the lungs was 
normal.  He stated that a chest x-ray and pulmonary function 
test were pending.  

The examiner noted that he had been asked to provide an 
opinion as to whether the current lung condition was a 
progression of what had been incurred in service.  He stated 
that the appellant did not currently have pneumonitis and 
noted that there was nothing in the claims file that 
indicated treatment for a lung disorder.  The examiner stated 
that the appellant had smoked for 15 to 20 years and thus it 
was possible that he "could have" mild obstructive 
pulmonary disease.

In December 1999 the examiner who conducted the October 1999 
examination submitted an addendum.  He stated that chest x-
rays taken in October 1999 revealed no active disease.  The 
pulmonary function test conducted at that time revealed 
normal spirometric values.  The examiner stated that he had 
been asked the following question: "Is any existing 
condition related to or is a progression of the pneumonitis 
that [the appellant] had in service?"  The examiner stated 
that he believed that due to the appellant's smoking, he had 
very mild obstructive pulmonary disease but that there was no 
relationship to the pneumonitis in service.




The appellant presented oral testimony before the undersigned 
Member at a video conference Board hearing held in May 2000.  
He stated that he had gone through a great deal of pain since 
service for which he felt he should be service connected.  He 
stated that he had severely injured his right knee and back 
during service and that subsequent to this, he had difficulty 
with physical training.

The appellant stated that he had difficulty getting a job 
following service because of the injuries he had sustained in 
service.  He stated that he had had migraine headaches since 
service.  He testified that VA was trying to relate his lung 
disorder to smoking, with which he did not agree.  He claimed 
that he had been trying to get his hematuria examined.  


New and Material Evidence Criteria 
and Service Connection Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis . . . is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well-groundedness requirement 
does not apply with regard to disallowed claims and revising 
prior final decisions.  Jones v. Brown, 7 Vet. App. 134 
(1994).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(38 C.F.R. § 20.302t).  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The determination of whether evidence is new and whether 
evidence is material is governed by the test set forth in 38 
C.F.R. § 3.156(a) (1999), which is as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Stated differently, evidence is "new" when it is not 
cumulative of evidence of record, and is not "material" 
when it could not possibly change the outcome of the case.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  "Material" 
evidence is evidence which is relevant to and probative of 
the issue at hand and, which, furthermore, when reviewed in 
context of all the evidence of record, both old and new, 
would change the outcome of the case.  Smith v. Derwinski, 1 
Vet. App. 171 (1992).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  

Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id.  The Court noted in Elkins and Winters that 
by the ruling in Hodge, 155 F.3d 1356, the Federal Circuit 
Court "effectively decoupled" the determination of new and 
material evidence and well groundedness.

Thus, if the Board determines that the additionally-submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Winters, 12 Vet. 
App. 203; Elkins, 12 Vet. App. 209 .

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. at 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


New and Material Evidence Analysis
and Service Connection Analysis

The appellant seeks to reopen his claims of entitlement to 
service connection for a right knee disorder; a low back 
disorder; a kidney disorder, claimed as hematuria; a prostate 
disorder; a lung disorder; and migraine headaches, which the 
RO last denied when it issued an unappealed rating decision 
in March 1995, and informed the appellant of such in an April 
1995 letter.  When a claim is finally denied by the RO, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis; not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  See id.

Review of the RO's findings in the March 1995 rating decision 
shows, in essence, that it found that the appellant had not 
brought forth the necessary evidence to establish service 
connection for the disabilities.  Specifically, as to the 
right knee, the appellant had not brought forth evidence of a 
current right knee disability.  As to the low back disorder, 
he had not brought forth evidence of a nexus between the 
current diagnosis of lumbar herniated nucleus pulposus and 
service.  As to the prostate disorder, the lung disorder, and 
hematuria, he had not brought forth evidence of current 
disabilities related to the prostate, the lungs, or the 
kidney.  And as to migraine headaches, the appellant had not 
brought forth evidence of a diagnosis of migraine headaches.



A low back disorder; a kidney disorder, claimed as hematuria;
a prostate disorder; and migraine headaches

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claims of entitlement to service connection for 
a low back disorder; a kidney disorder, claimed as hematuria; 
a prostate disorder; and migraine headaches.  See id.  The 
specified basis of the RO's March 1995 denial is not changed 
materially by the additional medical evidence as to these 
issues.

Specifically, the Board notes that the added evidence solely 
substantiates that the appellant had brought forth evidence 
of a current low back disorder and evidence of a diagnosis of 
tension headaches.  Evidence establishing a current low back 
disorder and tension headaches had been of record at the time 
of the March 1995 rating decision. 

Additionally, as to the claims of entitlement to service 
connection for a kidney disorder and prostate disorder, the 
appellant still has not brought forth evidence of a current 
kidney disorder or a prostate disorder.

Also, the Board finds that the appellant's contentions are 
not new and material and are simply cumulative of those which 
were previously of record.  The appellant had previously 
stated that he felt that he had incurred a low back disorder, 
a kidney disorder, a prostate disorder; and migraine 
headaches in service.  His contentions and sworn testimony 
provide no basis for reopening the claims, as he had 
previously asserted such facts.


Although the appellant asserts that he incurred a low back 
disorder, a kidney disorder, a prostate disorder; and 
migraine headaches in service, he has not been shown to have 
the medical credentials requisite to offer a competent 
medical opinion as to this matter.  Moray v. Brown, 5 Vet. 
App. 211 (1993) ("If lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim [for service connection], it necessarily 
follows that such assertions cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108"); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, as to the VA medical records and private medical 
records which do not relate to the appellant's petitions to 
reopen the claims of service connection for a low back 
disorder; a kidney disorder, claimed as hematuria; a prostate 
disorder; and migraine headaches, or are duplicative of that 
which had been before the RO at the time of the March 1995 
decision, such are not relevant to the issues at hand, or are 
duplicative, and thus cannot constitute new and material 
evidence.  See 38 C.F.R. § 3.156(a).

Clearly, for the foregoing reasons the Board notes that the 
added evidence is not both new and material, as it does not 
bear directly and substantially on the specific matters under 
consideration, is cumulative or redundant, and by itself or 
in combination with the other evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  See 38 C.F.R. 
§ 3.156(a).

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the appellant 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the claim, and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  Winters, 12 Vet. App 203; Elkins, 12 Vet. 
App 209.

Accordingly, in view of the fact that the Board has 
determined that new and material evidence has not been 
submitted to reopen the appellant's claim of service 
connection for a low back disorder; a kidney disorder, 
claimed as hematuria; a prostate disorder; and migraine 
headaches, the first element has not been met.  Thus, no 
further analysis of the application to reopen the claim is 
permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
citing Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1995); 
see Winters, 12 Vet. App 203; Elkins, 12 Vet. App 209.  

A Right knee disorder and a lung disorder

As stated above, the first part of the test is for VA to 
determine if the appellant has presented new and material 
evidence under 38 C.F.R. § 3.156(a).  The Board has 
determined that the appellant has presented evidence which is 
so significant that it must be considered in order to fairly 
decide the merits of the claims of entitlement to service 
connection for a right knee disorder and a lung disorder.  
See id.  

Specifically, the appellant has presented a new factual basis 
for considering the claims.  He has brought forth current 
diagnoses of a right knee disorder and a lung disorder.  See 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  As stated above, 
at the time of the March 1995 rating decision, the appellant 
had not brought forth evidence of current diagnoses of a 
right knee disorder and a lung disorder.

Thus, in following Winters and Elkins, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Winters, 12 Vet. App. at 206; Elkins, 12 Vet. App. 209.

Well-grounded claims

After having carefully reviewed the evidence of record, the 
Board finds that the appellant has not brought forth evidence 
of well-grounded claims of entitlement to service connection 
for a right knee disorder and a lung disorder.  

Specifically, the appellant has not brought forth competent 
medical evidence of a nexus between the current diagnosis of 
degenerative joint disease of the right knee and mild 
restrictive lung disease and service.

In fact, for the lung disorder, there is evidence to the 
contrary.  In December 1999 the VA examiner stated that the 
appellant's current diagnosis of mild restrictive lung 
disease was not related to the diagnosis of pneumonitis in 
service.  Thus, this does not assist the appellant in 
establishing a well-grounded claim of entitlement to service 
connection for a lung disorder.

As for the right knee disorder, no medical professional has 
related the diagnosis of degenerative joint disease of the 
right knee to service, and thus the claim is not well 
grounded.  The Board is aware that in an April 1998 private 
medical record, the examiner stated that the appellant had 
pain in his right knee, which she stated "originally started 
in 1963 when he was in the military . . . ."  Such statement 
does not provide a nexus to service, as it is clearly based 
upon history provided by the appellant.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit requirement).  The claim of entitlement to service 
connection for a right knee disorder is not well grounded.  

Although the appellant has stated that he has a right knee 
disorder and a lung disorder that are due to service, he is a 
lay person, and his opinions are not competent.  See Layno, 6 
Vet. App. at 470; Espiritu, 2 Vet. App. at 494.  The 
appellant's unsupported opinions do not give rise to well-
grounded claims.

The Board additionally finds that the RO has advised the 
appellant of the evidence necessary to establish a well-
grounded claim, and the appellant has not indicated the 
existence of any evidence that has not already been requested 
and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

Because there is no competent evidence of a nexus between the 
current right knee disorder and current lung disorder and 
service, the Board finds that the appellant's claims of 
entitlement to service connection for a right knee disorder 
and a lung disorder must be denied as not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the claims of entitlement to service connection for right 
knee and lung disorders are not well grounded, the doctrine 
of reasonable doubt has no application to his claims.

The Board has determined that new and material evidence had 
been submitted to reopen claims of entitlement to service 
connection for a right knee disorder and a lung disorder, but 
has determined that the claims for service connection for a 
right knee disorder and a lung disorder were not well 
grounded.  Therefore, the second step has not been met.  
Butler, 9 Vet. App. 167; Winters, 12 Vet. App 203; Elkins, 
12 Vet. App 209.  Accordingly, the Board's analysis ends here 
without addressing the merits of the claims.  See id.

Increased Evaluation-Factual Background

Service medical records reveal that in July 1963, a ganglion 
of the left wrist was diagnosed.

In October 1965 the RO granted service connection for a 
ganglion of the left wrist and assigned a noncompensable 
evaluation, effective March 21, 1965.





The veteran submitted a claim of entitlement to an increased 
(compensable) evaluation for his service-connected ganglion 
of the left wrist on March 18, 1997.

In December 1995 the appellant reported numbness in his left 
arm and noted that he had had a ganglion removed from his 
wrist, which he stated hat caused his ulnar nerve to be 
injured.

A December 1997 VA examination report shows the veteran 
reported weakness and tingling in his left arm.  He noted 
that he had undergone a transposition of the left ulnar nerve 
in 1989 and again in 1991.  On physical examination there was 
a one and one-half inch transverse scar over the dorsum of 
the left wrist.  The scar was tender to palpation, but not 
adherent.  The examiner noted that this was the scar from the 
resection of the ganglion cyst.  He noted that the appellant 
had a scar over the medial aspect of the left elbow, which he 
stated was healed, nontender, and mobile.

The examiner stated that the appellant had hyperesthesia of 
the entire left arm and was tender to palpation over the 
dorsum of the left wrist, which was where the resection of 
the ganglion cyst had occurred.  The appellant had full range 
of motion of the left wrist.  He had radial deviation of the 
left wrist to 25 degrees, which was identical to that of the 
right wrist.  Ulnar deviation was to 15 degrees, compared to 
the normal of 35 degrees on the right.  Dorsiflexion was to 
35 degrees on the left and 52 degrees on the right.  Palmar 
flexion was to 55 degrees on the left compared to 62 degrees 
on the right.

The diagnosis was ganglion cyst of the left wrist with a 
tender scar.  The examiner noted that the appellant had 
degenerative disc disease of the cervical spine and 
osteoarthritis of the left shoulder and stated the following:

I believe the patient certainly has [a] 
sensitive scar where his cyst was 
removed.  From the neck, and I believe 
any of the radicular pains down the left 
arm are secondary to the degenerative 
disc disease in the cervical spine, which 
is not related to the ganglion cyst of 
the wrist.  I believe that any pains 
radiating down the arm are originating up 
in the cervical spine, and possibly had 
originated in the left ulnar nerve in the 
left ulnar notch.  However, these pains 
are not related to the ganglion cyst of 
the wrist.

An April 1998 private medical record shows the appellant 
reported left wrist pain.  He stated that his left wrist 
ached and that it prevented him from doing any heavy lifting 
or fine manipulation.  Examination of the left wrist revealed 
flexion to 35 degrees and extension to 80 degrees.  The 
examiner stated that there was no swelling, deformity, or 
point tenderness or any pain on motion.  X-rays of the left 
wrist were unremarkable.

In May 1998 the appellant complained again of left wrist 
pain.  Upon physical examination the appellant was able to do 
30 degrees of dorsiflexion and 25 degrees of volar flexion.  
He had full pronation and supination.  X-rays of the left 
wrist were unremarkable.  The impression was left wrist pain.

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  



Under Diagnostic Code 5215, a 10 percent evaluation is 
warranted for either limitation of motion of the wrist 
(dorsiflexion less than 15 degrees) or when the palmar 
flexion is limited in line with the forearm for both the 
major and minor hands.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (1999).

A 10 percent evaluation may be assigned for a superficial 
scar which is poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803 (1999).

A 10 percent evaluation may be assigned for a superficial 
scar which is tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).

Other scars may be rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the appellant's claim for 
entitlement to an increased evaluation for the scar from a 
ganglionectomy of the left wrist is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The appellant's assertions concerning the severity 
of his service-connected the scar from a ganglionectomy of 
the left wrist are sufficient to conclude that his claim for 
a higher evaluation is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the appellant has been given the opportunity to 
submit additional evidence, and he has been afforded the 
benefit of a contemporaneous and comprehensive VA 
examination.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  Thus, the Board finds 
that consideration of the claimant's appeal is accordingly 
proper at this time.

The Board notes that the appellant has alleged that his 
service-connected scar from a ganglionectomy of the left 
wrist warranted an increased evaluation.  He was correct, and 
a 10 percent disability evaluation was granted, effective 
March 18, 1997, the date of his request for increased 
compensation benefits.  The appellant has implied that he 
wants an evaluation in excess of 10 percent.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation.  In December 1997 a VA examiner noted 
that the appellant had a tender and painful scar, which is 
the basis for the grant of the 10 percent evaluation.  See 38 
C.F.R. § 4.118, Diagnostic Code 7804.

Initially, the appellant's service-connected ganglion cyst of 
the left wrist had been evaluated under Diagnostic Code 5099, 
which indicates a disability of the musculoskeletal system.  
However, the examiner who conducted the appellant's December 
1997 examination determined that the pain in the appellant's 
left wrist was related to his degenerative disc disease of 
the cervical spine, as opposed to the service-connected 
ganglion cyst.  Thus, the Board finds that consideration of 
the appellant's claim under Diagnostic Codes 5214 and 5215 to 
be inappropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5214, 5215 (1999).  Those Diagnostic Codes contemplate 
limitation of motion of the left wrist, to include ankylosis.  
See id.

The examiner stated specifically in the December 1997 
examination report that the appellant's pain in the left 
wrist (other than the pain from the resultant scar from the 
removal of the ganglion cyst) was a result of the 
ganglionectomy of the left wrist.  Thus, the Board finds that 
consideration of the Diagnostic Codes that address the scar 
is appropriate in this case.

The 10 percent evaluation assigned to the scar is the maximum 
evaluation available for the scar.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 7804.  Thus, an evaluation in excess of 
10 percent is not available.

Because the service-connected scar from a ganglionectomy of 
the left wrist is evaluated under Diagnostic Code 7804, 
consideration of an evaluation in excess of 10 percent under 
the holding in DeLuca is not appropriate.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).

The appellant is competent to report his symptoms.  To the 
extent that he has stated that his scar from a ganglionectomy 
of the left wrist has gotten worse, he was correct, and the 
RO granted a 10 percent disability evaluation.  However, to 
the extent that he has stated that his service-connected 
disability warrants an evaluation in excess of 10 percent, 
the medical findings do not support his assertions.  The 
clinical findings in the December 1997 examination report 
establish that the appellant's left wrist is no more than 
10 percent disabling.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the appellant's scar from a 
ganglionectomy of the left wrist has resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  

Thus, referral of the case to the Director or the Under 
Secretary for review for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell, 9 Vet. App. 337; Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash, 8 Vet. App. at 227.  


ORDER

The appellant not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
low back disorder; a kidney disorder, claimed as hematuria; a 
prostate disorder; or migraine headaches, the appeal is 
denied.

The appellant having submitted new and material evidence to 
reopen the claims of entitlement to service connection for a 
right knee disorder and a lung disorder, the appeal is 
granted to this extent.

The veteran has not submitted well-grounded claims of 
entitlement to service connection for a right knee disorder 
and a lung disorder.

Entitlement to an evaluation in excess of 10 percent for the 
scar from a ganglionectomy of the left wrist is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

